Case 1:19-cv-23793-KMW Document 90 Entered on FLSD Docket 12/10/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           Case No. 19-cv-23793-WILLIAMS

  JAMES THOMAS,

        Plaintiff,

  vs.

  SERGEANT COREY ARMSTRONG, et al.

        Defendant.
                                         /

                                         ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ report

  and recommendation on Sergeant Rikelle Chariste Huggins, Sergeant Toi Levy, and

  Warden Glenn Morris’ (collectively, “Defendants”) motion for attorney fees (the

  “Report”). (DE 62.) In the Report, Judge Torres recommends that Defendants’ motion

  for attorneys’ fees should be denied. (Id.) Defendants filed objections to the Report.

  (DE 68.) Accordingly, upon an independent review of the Report, the objections, the

  record, and applicable case law, it is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 62) is AFFIRMED AND ADOPTED.

        2. Defendants’ motion for attorney’s fees (DE 50) is DENIED.

        DONE AND ORDERED in Chambers in Miami, Florida, this 9th day of

  December, 2020.
